DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 11-20 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to because the drawing should be labeled “Figure” and not “Figure 1” because there is only a single drawing and where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Objections
Claims 11, 14, 15, 17 and 18 are objected to because of the following informalities:  
Claims 11, 14, 17 and 18 recite pressures as “bar absolute” or “bar abs”, respectively. Either “absolute” or “abs” should be used throughout the claims for consistency. 
Claim 11, line 15 “when C1 is strictly greater than 0.1 mol%” should read “when C1 is strictly greater than 0.1 mol% and less than 1 mol%” because as presented the range of greater than 0.1 mol% encompasses 1 mol%, for when the process is stopped, and therefore for clarity and to prevent conflicting limitations, it is advised to provide the upper limit to the range.
Claim 15, line 2” the gas stream” should read “the CO2-depleted gas stream” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is indefinite for reciting “pumping the CO2-depleted gas stream to a pressure P2 above 25 bar absolute” because it is unclear how pumping the CO2-depleted gas stream to a pressure P2 results in the recovery of a pressurized CH4-enriched stream. Claim 11 recites separating a CO2-depleted gas stream and compressing to a pressure P1 above 25 bar abs and subjecting the CO2-depleted gas stream to cryogenic separation. As presented, the CO2-depleted gas stream is already at a pressure above 25 bar abs and the Applicant’s drawing does not illustrate a pump prior to the cryogenic separation. It is not clear whether the Applicant meant pumping the CO2-depleted gas stream which is the stream subjected to cryogenic separation or whether the Applicant’s intention was to recite pumping the CH4-enriched stream to a pressure P2. The specification recites that the CO2-depleted gas stream is pumped (see Abstract) and recites that the product or a portion of the liquid product from the cryogenic distillation column is pumped (see page 6, lines 8-10 and page 11, lines 4-8; Figure 1, reference number 39). It would appear that “pumping the CO2-depleted gas stream” should read “pumping the CH4-enriched stream”. For purposes of examination, the claim will be interpreted as the CH4-enriched stream produced by cryogenic separation is pumped to a pressure P2 above 35 bar absolute.
Claims 12-20 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 11. 
Claim 15 recites the limitation "scrubbing the water from the gas stream" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11, from which claim 15 depends, does not recite water is present in the feed gas stream or the CO2-depleted gas stream. Claim 15 should be amended to recite “scrubbing water from the CO2-gas stream compressed…” to prevent any appearance of a lack of antecedent basis.
Claim 16 is indefinite for reciting “wherein the separation of the CO2 and of the oxygen from the feed gas stream is performed by a unit comprising at least two separating membrane stages” because it is unclear whether the unit recited in claim 16 is the same as the pre-treatment unit recited in claim 11. Claim 11 appears to suggest that the CO2 and oxygen separation is performed by a pre-treatment unit. As presented it is not clear that the unit comprising the membrane is a part of the overall pre-treatment unit. It would appear that the pre-treatment unit comprises a CO2 scrubbing unit comprising at least two separating membrane stages and a compression unit. Claim 16 could be amended to recite that “the separation of the CO2 and of the oxygen form the feed gas stream in the pre-treatment unit is performed by a unit comprising at least two separating membrane stages”. 
Claim 19 recites the limitation "the expansion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 11, from which claim 19 depends, does not recite an expansion step. Claim 18 recites “an expansion to a pressure P3” and therefore it would appear that claim 19 should be dependent upon claim 18 and not claim 11. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from claim 11 which recites “when C1 is strictly greater than 0.1 mol%, the CO2-depleted gas stream is introduced into the distillation column at a level between plate n-4 and plate n”, whereas claim 12 recites “wherein when C1 is greater than 0.5 mol% and less than or equal to 1 mol%, the CO2-depleted gas stream is introduced into the distillation column at the level of plate n”. Claim 11 as written requires the CO2-depleted gas stream to be introduced between plates n-4 and n, and therefore appears to exclude introducing the CO2-depleted gas stream at plate n, which is recited in claim 12. As presented, it is not clear that the claim language of claim 11 should be interpreted to include introducing the CO2-depleted gas stream at and between plate n-4 and plate n. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a process for producing biomethane by scrubbing a biogas feed stream as recited in claim 11. 
The closest prior art Prince et al. (WO2017/109305A1, hereinafter citations from the US equivalent US2019/001263 A1 will be relied upon) discloses a method for producing biomethane by purifying biogas comprising compressing an initial gas flow and introducing the a gas flow into a unit that partially separates CO2 and O2 from the gas flow to produce a CO2-depleted gas flow, subjecting the CO2-depleted gas flow to a cryogenic separation step in a distillation column to produce a nitrogen stream and a CH4-rich stream (Abstract; [0026]-[0031]; [0087]; [0095]-[0096]; [0101]; [0102]). Prince differs from the claimed invention in that Prince discloses compressing the entire initial gas flow to a pressure up to 24 bar, whereas the claimed invention recites that the CO2-depleted gas stream that is separated from the feed gas is compressed to a pressure above 25 bar abs. Prince does not disclose or reasonably suggest compressing the CO2-depleted stream to a pressure above 25 bar and appears to teach away from higher than 24 bar pressures ([0037]). Additionally, Prince fails to disclose pumping the CH4-riched stream in a pump to a pressure above 25 bar abs. Prince discloses that the liquid methane is vaporized in an exchanger to form a pure methane gas ([0102]). Lastly, Prince fails to disclose the specifics related to the cryogenic separation step, and more specifically fails to disclose stopping the process when the concentration of oxygen in the CO2-depleted stream is greater than 1 mol% and introducing the CO2-depleted stream into the distillation column at a level between plate n-4 and plate n when the concentration of oxygen in the CO2-depleted stream is greater than 0.1 mol%. The Examiner notes that one of ordinary skill in the art would recognize that 1 mol% is much less than the flammability limit and limiting oxygen concentration of a mixture of methane, oxygen and nitrogen, and therefore would not necessarily find it obvious to stop the process when the oxygen concentration of the CO2--depleted stream is greater than 1mol% versus concentrations greater than 1 mol% but less than the limiting oxygen concentration. Thus, the closest prior art Prince fails to disclose or make obvious a number of the claimed features and claims 11-20 are indicated as having allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772